Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 1 of 10 Page ID #:1981




  1 Gary S. Lincenberg - State Bar No. 123058
       glincenberg@birdmarella.com
  2 Thomas V. Reichert - State Bar No. 171299
       treichert@birdmarella.com
  3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  4 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  5 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  6
    Attorneys for Defendant
  7 Todd Michael Ficeto
  8
  9                                 UNITED STATES DISTRICT COURT
 10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 UNITED STATES OF AMERICA,                                     CASE NO. 2:13-CR-00183 VAP
 13                      Plaintiff,                               Defendant Todd Ficeto’s Motion In
                                                                  Limine To Exclude Testimony From
 14               vs.                                             Certain Government Witnesses;
                                                                  Declaration of Thomas V. Reichert
 15 FLORIAN WILHELM JURGEN
    HOMM, TODD MICHAEL FICETO,                                    Date: June 4, 2019
 16 COLIN HEATHERINGTON, and                                      Time: 10:30 a.m.
    CRAIG HEATHERINGTON,                                          Crtrm.: 8A
 17
             Defendants.
 18
 19               PLEASE TAKE NOTICE THAT, on June 4, 2019, at 10:30 a.m., or as soon
 20 thereafter as this matter may be heard, in Courtroom 8A, located at 350 West 1st
 21 Street, Los Angeles, California, defendant Todd Ficeto will, and hereby does, move
 22 in limine for an order precluding the government from calling three separate
 23 witnesses at trial: William (“Pat”) Wright; Mike Petron; and Matthew Daniel.
 24               This motion is based on the grounds that none of these three witnesses will
 25 offer testimony that is relevant to a count against Mr. Ficeto in the First Superseding
 26 Indictment. Thus, (1) Mr. Wright was employed by FINRA, which is not a
 27 government agency, and none of the charges against Mr. Ficeto involve allegations
 28 of wrongdoing involving his interactions with FINRA; (2) Mr. Petron is offered as a

      3581466.1                                               1
                   Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 2 of 10 Page ID #:1982




  1 summary witness to establish what proportion of the Absolute Capital hedge funds’
  2 portfolios constituted the micro-cap stocks in question, but the statutes under which
  3 Mr. Ficeto is charged do not require a showing of loss, making this testimony
  4 irrelevant; and (3) Mr. Daniel was on the investment committee of a hedge fund in
  5 New York that invested in the Absolute Capital hedge funds and apparently lost
  6 money. But, again, the counts against Mr. Ficeto do not require the jury to find that
  7 there was any loss incurred, and there is no representation in the indictment that any
  8 misrepresentations were made to Mr. Daniel (or his hedge fund), so his testimony
  9 would be irrelevant. The information is not relevant. To the extent it is deemed
 10 relevant, should also be excluded under Federal Rule of Evidence 403 because its
 11 probative value would be substantially outweighed by the danger of confusing the
 12 issues and would result in a waste of time, as Mr. Ficeto would be required to
 13 engage in extensive cross-examination regarding the other investments by the hedge
 14 funds and the calculations of losses by the hedge funds and the investors.
 15               This motion is based upon this Notice of Motion, the attached Memorandum
 16 of Points and Authorities, the Declaration of Thomas V. Reichert, the entire record
 17 herein, and such further briefing and argument as the Court may hear.
 18 DATED: May 21, 2019                                Gary S. Lincenberg
                                                       Thomas V. Reichert
 19
                                                       Bird, Marella, Boxer, Wolpert, Nessim,
 20                                                    Drooks, Lincenberg & Rhow, P.C.
 21
 22
                                                       By:
 23
                                                                         Thomas V. Reichert
 24                                                          Attorneys for Defendant Todd Michael
 25                                                          Ficeto

 26
 27
 28

      3581466.1                                               2
                   Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 3 of 10 Page ID #:1983




  1                       MEMORANDUM OF POINTS AND AUTHORITIES
  2               The government has provided Mr. Ficeto with a proposed witness list that
  3 includes 19 witnesses. (The testimony of one, Mr. James Cangiano, is deal with in a
  4 separate motion in limine.) Three of the people on the list should be excluded
  5 because the testimony it appears they will offer is not relevant to the charges against
  6 Mr. Ficeto and also would have a tendency to confuse the jury and waste time.
  7 A.            William (“Pat”) Wright.
  8               The government intends to call Pat Wright as a witness. Mr. Wright was
  9 employed by the Financial Industry Regulatory Authority (“FINRA”) as an
 10 examiner. FINRA is an industry self-regulatory organization (“SRO”); it is not a
 11 government agency.
 12               In 2007, Mr. Wright, on behalf of FINRA, conducted a routine examination
 13 of Hunter World Markets. It appears that the government intends to introduce
 14 evidence of Mr. Wright’s examination at HWM, as well as the conclusions that he
 15 reached, as part of its case against Mr. Ficeto.
 16               This evidence should be excluded because it is not relevant to any of the
 17 actual charges against Mr. Ficeto. The First Superseding Indictment (“FSI”)
 18 charges Mr. Ficeto with two counts involving omissions relating to investigations,
 19 but both involve investigations by the SEC, which is a government agency, and not
 20 FINRA, which is not. Thus, Count 34 charges obstruction of justice under 18
 21 U.S.C. § 1001. It alleges that “[o]n or about May 24, 2008 … Ficeto … [impeded]
 22 an SEC examination and investigation … by making and causing to be made false
 23 and misleading statements to representatives of the SEC….” [FSI ¶ 119.] It goes on
 24 the state that he also “conceal[ed] from SEC representatives Hunter World’s receipt
 25 of securities trading instructions from ACMH using the secret Windows IM system
 26 not preserved by Hunter World or produced to the SEC by Hunter World or
 27 defendant Ficeto in response to FINRA and SEC written requests for such
 28 communication.” [Id.] The charge here is plain – Mr. Ficeto did not disclose

      3581466.1                                               1
                   Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 4 of 10 Page ID #:1984




  1 certain things to the SEC as part of its investigation in May 2008. 1 Interactions with
  2 FINRA are not relevant.
  3               County 35, another charge under 18 U.S.C. § 1001, similarly involves an
  4 omission of information to the SEC. In this instance, it involves the allegation that
  5 Mr. Ficeto failed to disclose the existence of a foreign bank account in response to a
  6 questionnaire that he filled out before he was questioned in September 2008 by the
  7 SEC.
  8               In both instances, the alleged wrongdoing involved omitting information as
  9 part of communications with the SEC. There is no charge in the FSI where false
 10 information to FINRA is an element of the cause of action.
 11               Mr. Wright’s testimony should be excluded because it is not relevant to the
 12 charges that the government has brought against Mr. Ficeto. To the extent it is
 13 relevant, it should be excluded under Federal Rule of Evidence 403, because “its
 14 probative value is substantially outweighed by a danger of … confusing the issues,
 15 misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
 16 evidence.” Here, the government has listed 19 witnesses on its witness list. Mr.
 17 Wright’s testimony is at best tangential to the government’s case and at worst highly
 18 confusing. The government’s charge is that Mr. Ficeto omitted information in
 19 dealing with the SEC. Testimony regarding his dealings with a FINRA
 20 representative – who is not a government employee and for which a § 1001 charge
 21 would not apply – would pose a danger of confusing the issues (whether statements
 22 Mr. Ficeto made to Mr. Wright are part of the government’s case), undue delay (Mr.
 23 Wright’s testimony is not directly relevant to any of the government’s charges), and
 24 would waste time (the government estimates its case will take 2-3 weeks of time).
 25               Mr. Wright’s testimony is not relevant to any charge against Mr. Ficeto and
 26   1
        While paragraph 119 mentions FINRA, this is mere surplusage; the obstruction
 27 of justice charge is that Ficeto failed to disclose certain information to the SEC
 28 while the SEC was conducting its examination in May 2008.

      3581466.1                                               2
                   Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 5 of 10 Page ID #:1985




  1 should be excluded.
  2 B.            Mike Petron.
  3               The government’s witness list includes an individual named Mike Petron,
  4 who we are informed is a government contractor who is described as being a
  5 “summary witness relating to the valuation of penny stock holdings in the [Hedge]
  6 Funds[’ portfolios].” From discussion with the government, we understand that he
  7 will be providing testimony that calculates the values in the hedge funds of the
  8 stocks that the government charges were wrongfully manipulated (i.e., what
  9 percentage of each fund the securities comprised).
 10               Such evidence should be excluded because it is irrelevant. Further, it should
 11 be excluded because it has little probative value, and any value is far outweighed by
 12 the potential prejudice such data could instill.
 13               The main thrust of the government’s case is that absent defendants Florian
 14 Homm and Colin Heatherington, who were located in Europe and employed by
 15 Absolute Capital, conspired with Todd Ficeto, a stock broker located in California,
 16 to artificially inflate the values of various stocks that were owned by certain hedge
 17 funds managed by Absolute Capital, which resulted in an artificial inflation of the
 18 portfolio values of the hedge funds while also being financially beneficial to the
 19 three defendants.
 20               The government has charged Todd Ficeto under a number of statutes. These
 21 include securities fraud, wire fraud, and conspiracy, relating to the manipulation of
 22 the price of the micro-cap securities; Investment Advisor fraud, relating to purchases
 23 of those securities by a hedge fund, the Hunter Fund, that was indirectly run by Mr.
 24 Ficeto; money laundering and unlawful monetary transactions, relating to the
 25 disposition of the proceeds of the alleged scheme; and obstruction of justice
 26 involving the SEC, relating to the SEC’s subsequent investigation. Notably, not one
 27 of the charges includes as an element the need for the government to show actual
 28 loss on the part of the alleged victim (the hedge funds). As a result, testimony about

      3581466.1                                               3
                   Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 6 of 10 Page ID #:1986




  1 what percentage of the hedge funds’ respective portfolios can be attributed to the
  2 various stocks in question is irrelevant.
  3               The government’s charges relating to the hedge funds are Counts 1 and 2
  4 through 8. Count 1 charges conspiracy under 18 U.S.C. § 1349 to violate the
  5 securities fraud statute (18 U.S.C. § 1348) and the wire fraud statute (18 U.S.C.
  6 § 1343). Counts 2 through 8 charge more targeted violations of the securities fraud
  7 statute, 18 U.S.C. § 1348.
  8               Section 1348 provides:
  9               Whoever knowingly executes, or attempts to execute, a scheme or artifice—
 10                      (1) to defraud any person in connection with … any security of
 11                      an issuer with a class of securities registered under section 12 of
 12                      the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is
 13                      required to file reports under section 15(d) of the Securities
 14                      Exchange Act of 1934 (15 U.S.C. 78o(d)); or
 15                      (2) to obtain, by means of false or fraudulent pretenses,
 16                      representations, or promises, any money or property in
 17                      connection with the purchase or sale of … any security of an
 18                      issuer with a class of securities registered under section 12 of the
 19                      Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is
 20                      required to file reports under section 15(d) of the Securities
 21                      Exchange Act of 1934 (15 U.S.C. 78o(d));
 22               shall be fined under this title, or imprisoned not more than 25 years, or both. 2
 23 Section 1343, the wire fraud statute, provides in pertinent part:
 24               Whoever, having devised or intending to devise any scheme or artifice
 25               to defraud, or for obtaining money or property by means of false or
 26
 27   2
        The government has not indicated whether it is proceeding under subsection (1)
 28 or (2).

      3581466.1                                               4
                   Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 7 of 10 Page ID #:1987




  1               fraudulent pretenses, representations, or promises, transmits or causes
  2               to be transmitted by means of wire, radio, or television communication
  3               in interstate or foreign commerce, any writings, signs, signals, pictures,
  4               or sounds for the purpose of executing such scheme or artifice, shall be
  5               fined under this title or imprisoned not more than 20 years, or both.
  6 In neither instance does a conviction require a showing of loss by the investor. As a
  7 result, testimony regarding the composition of each hedge fund’s portfolio is
  8 irrelevant.
  9               Furthermore, even if it could be found somehow to be relevant, it should be
 10 excluded under Rule 403. Any relevance would be substantially outweighed by the
 11 potential prejudice. First, it would be highly prejudicial testimony. Based on the
 12 statements made in the indictment, and in other pre-trial materials, it appears the
 13 government will argue that the amount of loss is in excess of $200 million.
 14 However, that is a highly misleading figure and introducing such evidence will only
 15 open an enormous can of worms. The evidence suggests that the hedge funds held
 16 shares of many illiquid securities, across many countries, other than the ones that the
 17 government uses as the basis for its securities fraud case against Mr. Ficeto. If the
 18 government introduces evidence regarding the portfolios of the hedge funds, and
 19 information about certain stocks being overvalued, Mr. Ficeto will be required to
 20 challenge that assumption and to cross-examine Mr. Petron on all of the other
 21 securities that the hedge funds held, whether they were illiquid, how the hedge funds
 22 closed their positions in this stocks, whether the hedge funds made or lost money on
 23 those investments, whether they fit within the investment guidelines of the hedge
 24 fund, etc. Data regarding the portfolios is not directly relevant to the charges against
 25 Mr. Ficeto, but if that door is opened, it has to be opened fully. This will result in an
 26 enormous waste of time for an unnecessary purpose. Since it is not relevant to any
 27 element of any charge, it should be avoided and the testimony should be excluded.
 28

      3581466.1                                               5
                   Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 8 of 10 Page ID #:1988




  1 C.            Matthew Daniel.
  2               The government has included Matthew Daniel on its witness list. Mr. Daniel
  3 was employed by Sciens Hedge Fund Management in New York, NY. Sciens was a
  4 hedge fund that invested in certain of the Absolute Capital hedge funds. The nature
  5 of Mr. Daniel’s testimony is uncertain, except that, as an investor, it appears that he
  6 is going to testify regarding Sciens’ investment in the hedge funds and resulting
  7 losses.
  8               For the same reasons addressed regarding Mr. Petron, Mr. Daniel’s testimony
  9 is not relevant to the charges against Mr. Ficeto. Mr. Ficeto has never met Mr.
 10 Daniel. And whether any investor in any hedge fund lost money, and the amount of
 11 any such loss, is not an element of any of the counts against Mr. Ficeto. Indeed, the
 12 government charges that there was a scheme to defraud that involved the
 13 investments in the various U.S. micro-cap companies. Mr. Daniel was unaware that
 14 the hedge funds had invested in any such companies – except in early years, like
 15 other hedge fund companies Absolute Capital did not disclose to its investors the
 16 companies that it was investing in.
 17               While any testimony regarding his investment and loss would not be relevant
 18 to the securities fraud and wire fraud charges against Mr. Ficeto, allowing it would,
 19 again, require Mr. Ficeto to challenge the basis of any such claimed loss. As
 20 mentioned, the hedge funds invested in numerous small companies in countries
 21 across Europe, Asia and Australia, as well as in the United States. Testimony that
 22 attributes any loss amount to conduct by Mr. Ficeto will have to be challenged,
 23 because it is likely that, once the hedge funds decided to quickly liquidate their
 24 investments, their losses were often attributable to this decision. Furthermore, by
 25 the time the hedge funds began to liquidate their holdings, the Great Recession had
 26 begun, which led to a huge decline in markets worldwide. Any testimony by Mr.
 27 Daniel about Sciens’ investments and losses would thus devolve into a long
 28 challenge to whether such losses are fairly attributable to Mr. Ficeto. Given the

      3581466.1                                               6
                   Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 9 of 10 Page ID #:1989




  1 limited probative value of such testimony, the danger of confusing the jury and
  2 unnecessary delay should be obvious.
  3               Mr. Daniel’s testimony adds nothing. It is not relevant to any element of any
  4 claim against Mr. Ficeto, and the dangers that it poses to the efficient prosecution of
  5 this trial strongly argue for it to be excluded.
  6 D.            CONCLUSION
  7               For the foregoing reasons, the testimony of Mr. Wright, Mr. Petron, and Mr.
  8 Daniel should all be excluded because none of it is relevant to any element of any
  9 count against Mr. Ficeto.
 10
 11 DATED: May 21, 2019                                Respectfully submitted,
 12
                                                       Gary S. Lincenberg
 13                                                    Thomas V. Reichert
                                                       Bird, Marella, Boxer, Wolpert, Nessim,
 14
                                                       Drooks, Lincenberg & Rhow, P.C.
 15
 16
 17                                                    By:
 18                                                                      Thomas V. Reichert
                                                             Attorneys for Defendant Todd Michael
 19                                                          Ficeto
 20
 21
 22
 23
 24
 25
 26
 27
 28

      3581466.1                                               7
                   Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
Case 2:13-cr-00183-JAK Document 153 Filed 05/21/19 Page 10 of 10 Page ID #:1990




   1                           DECLARATION OF THOMAS V. REICHERT
   2               I, Thomas V. Reichert, declare as follows:
   3               1.     I am an active member of the Bar of the State of California and a
   4 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
   5 A Professional Corporation, attorneys of record for Defendant Todd Michael Ficeto
   6 in this action. I make this declaration in support of Defendant Todd Ficeto’s Motion
   7 In Limine To Exclude Testimony From Certain Government Witnesses; Declaration
   8 Of Thomas V. Reichert. Except for those matters stated on information and belief, I
   9 make this declaration based upon personal knowledge and, if called upon to do so, I
 10 could and would so testify.
 11                2.     As part of our trial preparation efforts, on May 7, 2019, the government
 12 provided to me a draft witness list that included, inter alia, Mr. Matthew Daniel; Mr.
 13 Mike Petron, who is described as a “Summary Witness Relating to the Valuation of
 14 Penny Stock Holdings in the Funds”; and “Mr. William (‘Pat’) Wright (FINRA
 15 Examination).”
 16                I declare under penalty of perjury under the laws of the United States of
 17 America that the foregoing is true and correct, and that I executed this declaration
 18 on May 21, 2019, at Los Angeles, California.
 19
 20
 21                                                             Thomas V. Reichert
 22
 23
 24
 25
 26
 27
 28

       3581466.1                                               8
                    Defendant Todd Ficeto’s Motion In Limine To Exclude Testimony From William (“Pat”) Wright
